Case: 12-15195   Date Filed: 06/24/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15195
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:11-cr-00214-TJC-TEM-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JIMMY EVANS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 24, 2013)




Before CARNES, BARKETT, and EDMONDSON, Circuit Judges.
               Case: 12-15195     Date Filed: 06/24/2013    Page: 2 of 5


PER CURIAM:



      Jimmy Evans appeals his total 200-month, above-guideline sentence,

imposed after he pleaded guilty to aiding and abetting an attempted bank robbery,

in violation of 18 U.S.C. §§ 2113(a), (d), and 2 (Count One); and aiding and

abetting the use of a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), and 2 (Count Three). Evans’s total

guideline range was 87 to 108 months on Count One, with a statutory minimum

sentence of 84 months on Count Three, to run consecutive to the sentence imposed

on Count One.

      On appeal, Evans argues that his sentence was substantively unreasonable,

based on (1) the district court’s failure to give real weight to the guidelines range,

including its failure to explain its reasons for the upward variance; (2) the court’s

erroneous weighing of the 18 U.S.C. § 3553(a) sentencing factors; and (3) the

totality of the circumstances. We see no reversible error.

      We review the reasonableness of a sentence under a deferential

abuse-of-discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128

S.Ct. 586, 591, 169 L.Ed.2d 445 (2007). The party challenging the sentence bears

the burden of showing it is unreasonable in the light of the record and the §

3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).


                                           2
               Case: 12-15195     Date Filed: 06/24/2013   Page: 3 of 5


      The district court is required to impose a sentence “sufficient, but not greater

than necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. See 18 U.S.C.

§ 3553(a)(2). In imposing a particular sentence, the district court must also

consider the nature and circumstances of the offense, the history and characteristics

of the defendant, the applicable guideline range, and the need to avoid unwarranted

sentencing disparities. Id. § 3553(a)(1), (3)-(4), (6).

      “The weight to be accorded any given § 3553(a) factor is a matter committed

to the sound discretion of the district court, and we will not substitute our judgment

in weighing the relevant factors.” United States v. Langston, 590 F.3d 1226, 1237

(11th Cir. 2009). Extraordinary justification or rigid mathematical formulas are

not required for a sentence outside the guidelines range, but we have said that the

district court should explain why the variance is appropriate in a particular case

and the “justification for the variance must be sufficiently compelling to support

the degree of the variance.” United States v. Irey, 612 F.3d 1160, 1186-87 (11th

Cir. 2010) (en banc) (quotation omitted). Likewise, although sentences outside the

guidelines are not presumed to be unreasonable, we may take the degree of a




                                           3
              Case: 12-15195     Date Filed: 06/24/2013    Page: 4 of 5


variance into account. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir.

2009).

      Based on the record, we cannot say that the district court imposed a

substantively unreasonable sentence. The court clearly articulated enough its

reasons for the upward variance, specifically noting the violent nature of the

attempted robbery, Evans’s leadership and planning role, and his attempts to

obstruct justice. The court considered that Evans indicated that he had followed a

female bank employee home and had learned that she had a husband that lived

there, and that Evans instructed his codefendants that, if she did not cooperate, they

were to apprehend the employee’s husband and use him to force her to open the

vault. The court also considered that Evans had threatened his codefendants, and

he forced one of them to sign an affidavit in an attempt to minimize his own

punishment. The court was within its discretion to find that these circumstances

took Evans’s case out of the “heartland” of typical robbery cases and that the

circumstances warranted the upward departure.

      In addition, the court considered the need to protect the public, reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment. See 18 U.S.C. § 3553(a)(2)(A), (C). Furthermore, the court

acknowledged Evans’s mitigating factors, including his military service, history of

alcoholism, and his own status as a robbery victim. Moreover, the degree of the


                                          4
              Case: 12-15195     Date Filed: 06/24/2013    Page: 5 of 5


variance was not great (8 months); and the total 200-month sentence was well

below the statutory maximum sentences of 300 months on Count One and life on

Count Three. See Shaw, 560 F.3d at 1237; see also United States v. Gonzalez, 550

F.3d 1319, 1324 (11th Cir. 2008) (noting that a sentence “well below” the statutory

maximum was relevant to the reasonableness inquiry). Thus, based on the record,

the justification for the variance was easily sufficiently compelling to support its

degree. Evans cannot meet his burden of showing that the district court abused its

discretion in the light of the record and the § 3553(a) factors. See Gall, 552 U.S. at

41, 128 S.Ct. at 591; Tome, 611 F.3d at 1378.

      AFFIRMED.




                                           5